 

Exhibit 10.2

 



MODIFICATION OF THE SHAREHOLDERS’ AGREEMENT

 

MINERA LI ENERGYSpA

  

Appear before me:“MINERA SALAR BLANCO SPA” (previously called “BBLSpA”), company
incorporated in Chile, of the investments trade activity, Single Taxing No.
76.319.337-3, which is duly concurred upon represented by MARTÍN JOSÉ BORDA
MINGO, Chilean, married, business administration mayor, National Identification
No. 7.010.555-1, both with residence for these purposes at calle Rosario Norte
No. 100, oficina 403, District of Las Condes, Santiago, Chile, (hereinafter,
“MSB”); on the one hand; and, on the other, “Li3ENERGY INC.”, company
incorporated under the laws of the State of Nevada of the United States of
America, of the minerals production and commercialization trade activity, Single
Taxing No. 59.176.370-9, which appears duly represented by Mr. PATRICK ALBERTO
CUSSEN MACKENNA, Chilean, married, and with total separation of property, civil
industrial engineer, National Identification No. 4.779.235-5, both with
residence for these purposes at Américo Vespucio Sur 80, piso once, District of
Las Condes, Santiago, (hereinafter, “Li3”) and thereby expound as follows:

 

ONE: Li3 and MSB in their capacity as single shareholders of Minera Li Energy
SpA (hereinafter the “Company”) entered through public deed into a private
instrument dated January 27, 2014 authorized by the Public Notary of Santiago of
Ms. Antonieta Mendoza Escalas a Shareholders’ Agreement, hereinafter the
“Agreement”.

 

TWO: Li3 and MSB wish to develop a Lithium and/or Potassium Project in the Salar
of Maricunga, for which they are analyzing the possibility of becoming
associated with a Third Party (according to the manner in which such term is
defined in the Agreement). The Parties deem necessary for the purposes expressed
herein above, the Parties deem necessary to carry out certain modifications to
the Agreement with the exclusive objective of allowing MSB, in its capacity as
majority shareholder and principal of the Company to lead and carry out the
negotiations with the Third Party to decide and execute in an individual manner,
regarding those matters that currently need special quorum for their approval
according to how it is established in the Agreement.

The Parties leave evidence that this modification is carried out according to
the best Company interests and those of its shareholders and in the
understanding that the interest of both parties is to carry out the Project
(according to how such term is defined later on below) in the most favorable and
beneficial conditions for the same.

 



 

 

 

THREE: Through the hereby act MSB and Li3 come to modify the Agreement in the
terms that are stated herein below:

 

1°. The following definitions are added to Clause Two:

 

r) “Project”: means the exploitation of Lithium and/or Potassium in the Salar de
Maricunga by Minera Li SpA, whether directly, through another company, or in
association with Codelco and/or other government entities and/or another
qualified investor, hereinafter the “Third Party”, being able for such purpose
to form with the Third Party a new juridical vehicle or to act through a company
currently incorporated (hereinafter “Newco”). The “Newco” must be a closely held
company and to comply with effective regulations for such companies.

 

s) “Third Party”: has the meaning assigned in the “Project” definition.

 

t) “Newco”: has the meaning assigned in the “Project” definition.

 

2°. A new section is added with No. 4.5 after section 4.4 having the following
tenor: “4.5 Right to Drag Along or “Drag Along” in favor of MSB: In case that
the preferred purchase right that is accounted for in Section 4.3 above does not
prosper and MSB decides to accept the Third Party Offer received whether totally
or partially for its Shares, MSB will have the right, at all times, to require
in writing from Li3 so that it can also sell its Shares, at the same price,
terms and conditions included in the Preferred Offer, hereinafter the “Drag
Along”. In case that MSB decides to exercise the Drag Along right, Li3 is forced
to transfer to the Third Offering Party its Shares in a proportional manner to
those offered to be purchased in the Third Party Offer, jointly with MSB, on the
date that the latter set to do so”. In all, the exercise of this right will be
conditional to the fact that, the Third Offering Party is not a related person
understanding as such those defined in Article 100 of Law No. 18.045 of the
Securities Market. Without detriment to the aforementioned, related persons for
these purposes will not be considered to be any of the Newco shareholders.

 

The current Sections 4.5, 4.6 and 4.7 go on to be numbered as 4.6, 4.7 and 4.8,
respectively.

 



 

 

 

3°. Letter a) of Section 5.1 is substituted for the following: “a) The company
Board of Directors will be formed by 5 title members, of which (i) 3 will always
be appointed by the votes of the owner shareholder (s) of 51% of Minera Li
EnergySpA, today the company MSB, from among whose title holders the Chairman of
the Board of Directors will be elected and who will also be the Company
Chairman; and (ii) 2 of them will always be appointed by the votes of the owner
Shareholder (s) of 49%, today Li3. The aforementioned, without detriment that in
the future these participation percentages change, having in such case to
appoint the directors according to the shareholding ownership percentage of each
shareholder”

 

4°. Letter b) of Section 5.1 is substituted for the following: “The Board of
Directors will legally hold sessions with a minimum of three (3) Directors from
among which there must always be at least one (1) director appointed by Li3. The
Board of Directors will have to hold sessions in a quarterly manner unless
extraordinary circumstances deserve holding session with less frequency”.

 

5°. In accordance with the reduction of the number of directors, it was agreed
to reduce the qualified quorum to adopt certain agreements from 5 to 4 favorable
votes, therefore, the first part of letter c) is substituted for the following:
“c) The agreements of the Board of Directors will be adopted for the majority of
the Directors attending to the respective Session, whether Regular or
Extraordinary, except for the agreements related to the following matters, which
will be of a qualified quorum, since they will also require the vote according
to the affirmative vote of at least four (4) Directors given in a Session,
whether Regular or Extraordinary”

 

6°. Number (ii) of letter c) of Section 5.1 is eliminated and is number (iv) of
the same section is substituted for the following: “(iv) Granting of guarantees
whether actual or personal to guarantee third party obligations, not directly
related to the Project”.

 

7°. Number (i), (xii) and (xvi) of letter b) of number 5.2 of Article Five is
eliminated. In reference to Number (xi) of the same section, the parties agree
that the mining concessions contributions to the Newco for its formation will be
valued according to how it is indicated in Number 12 of this document, without
applying such contribution to the qualified quorum of 60% established in the
Agreement but rather the simple majority.

 



 

 

 

8°. The following sentence is added at the end of Article Seven: “The
aforementioned will not be applicable while there are unpaid credits in favor of
the Project financiers, being enough that the agreements regarding the manner
are adopted by the absolute majority of the shares issued by the Company”.

 

9°. Clause 11 is eliminated.

 

10°. The following sentence is added to the end of the first paragraph of
Article 13: “The aforementioned will not be applicable to the contributions that
MSB decides to carry out from its own mining properties to the Newco that is
constituted with the Third Party for the Project Development”.

 

11°. A new Article 13, bis is added after Article 13 with the following tenor:
“The Parties are forced to constitute Encumbrances over their shares in the
Company in case that it is required by the Project financiers”.

 

12º. °. A new Article 13 Ter is added after Article 13 bis, with the following
tenor: “Looking towards a possible association with the Third Party, Minera Li
and MSB are analyzing the possibility of contributing to the Newco other mining
concessions of their respective property that will be considered useful for the
Project development. Express evidence is left that both parties can contribute
to the NewCo concessions and options over mining concessions covered under the
Mining Code of 1932 and, therefore, mining properties under the Code of 1983 are
excluded. The only exception to the prior point are the mining properties called
Litio 1 to 6. In this respect, those appearing agree that, in case that such
contributions are materialized, the valuation of the respective mining
concessions will depend on the participation or non-participation of Codelco in
the Project, in such a way that (i) in case that Codelco participates, those
appearing (Minera Li and MSB) will be at the valuation method that Codelco has
available for such purposes; and (ii) in case that Codelco does not participate
and the Project is exclusively developed by the parties and/or with the
participation or financing of a third party different to Codelco, all
concessions that MSB and Minera Li contributes to the Newco will be valued in an
objective manner, equal by an expert defined between the Parties. In this act
the parties appoint Mr. Frits Reidel as expert.

 



 

 

 

13º. Article Nine is replaced by the following: a) A consulting Technical
Committee will be created that will hold sessions at least in a bi-monthly
manner unless the circumstances require a greater frequency. The existence of a
Committee will be during all the Project development period. Li3 will be able to
appoint one of its members; and, b) The Project development will consider all
the technologies and production processes available evaluating them in an equal
and grounded manner. The Project will consider among the alternatives the use of
the Posco technology.

 

The current Articles 19 and 20 go on to become Article 20 and Article 21,
respectively.



 

Santiago, January 19, 2016



 

      On behalf of Minera Salar BlancoSpA   On behalf of Li3 Energy Inc.

 



 

 

